PER CURIAM.
On January 31, 1967, the Board of Governors of The Florida Bar entered its judgment as follows:
“This cause came on for review and consideration by the Board of Governors of The Florida Bar upon the report of the referee and the record of proceedings before him.
“The complaint charged that the respondent received a substantial retainer from a client, agreed to represent her in divorce proceedings but that he failed and refused to prosecute the suit to completion or to refund the retainer received. The complaint further charged that the respondent did not have a law office and that his several conferences with this client took place in various taverns in Duval County.
“After trial of this cause, the referee found the complainant guilty as charged. The referee further found that at conferences with his client, with one exception, the respondent had been drinking heavily. The referee found the respondent guilty as aforesaid and recommended that he be suspended from the practice of law for a period of one year and thereafter until he shall demonstrate rehabilitation.
“Upon consideration, the Board of Governors of The Florida Bar approves and adopts the findings and recommendations of the referee. It is accordingly “ORDERED and ADJUDGED that the respondent, Robert C. Zokvic, be suspended from the practice of law for a period of one year and thereafter until he shall demonstrate his rehabilitation and fitness to resume the practice of law. It is further ordered that he pay the costs of these proceedings in the amount of $161.-07.
“DONE and ORDERED this 31st day of January, 1967.”
More than thirty (30) days have now lapsed since the Board of Governors filed its judgment and record of the proceedings in this Court. No petition for review of said judgment has been filed pursuant to Rule 11.11(3) of the Integration Rule of The Florida Bar, 31 F.S.A.
The record, the report of the referee and judgment of the Board of Governors have been examined by this Court. It is ordered that the judgment of the Board of Gov*290ernors dated January 31, 1967, be approved and that respondent be suspended from the practice of law for a period of one year from the date hereof and thereafter until he shall demonstrate his rehabilitation and fitness to resume the practice of law, and pay the costs of these proceedings.
THORNAL, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.